Citation Nr: 0216209	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  95-02 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease of the lower extremities, to include phlebitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

This veteran had active service from June 1964 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision by the Department of 
Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).

The Board remanded this matter in November 2000 for further 
development, to include a current VA examination and opinion 
as to the etiology of the veteran's peripheral vascular 
disease.  An examination was conducted in May 2002 that 
addressed the questions posed in the Remand, and additional 
medical records have since been associated with the claims 
folder.  Thus, the Board notes that there is no further need 
for development in order to render an equitable and just 
decision in this case.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran had an acute episode of local phlebitis of the 
left lower extremity during his period of service.  

3. No competent medical evidence has been presented to link 
the veteran's current peripheral vascular disease of the 
bilateral lower extremities with his period of active 
service.  



CONCLUSION OF LAW

The veteran's peripheral vascular disease of the bilateral 
lower extremities, to include phlebitis was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
RO's rating decision in April 1994, the statement of the case 
(SOC) in December 1994, the deferred rating decision in 
November 1997 to obtain inservice and post-service clinical 
records pertaining to the veteran's service connection claim, 
development letters dated in January 1998, the supplemental 
statements of the case (SSOC) dated in September 1999, March 
2000, and June 2002, personal hearing held in May 2000, 
Hearing Officer's Decision dated in May 2000, the Board's 
Remand in November 2000, in which the veteran was given 
notification of the VCAA, and development letters dated in 
April 2002 and September 2002, the RO provided the veteran 
with the applicable law and regulations and gave adequate 
notice as to the evidence needed to substantiate his claims.  
Specifically, in addition to notification of the new law 
(VCAA), the RO has repeatedly requested treatment records and 
delineated the duties of VA and the veteran in the 
development of his claim.  The RO has asked the veteran on 
several occasions to submit or authorize VA to obtain 
outstanding evidence relevant to the appeal.  (See 
development letters noted above).  Thus, the Board is 
satisfied that the RO has duty provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
several medical examinations, VA and private treatment 
records, and information from the veteran as well as lay 
statements.  The Board finds that the duty to assist the 
veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran in this case contends that he is entitled to 
service connection for his disability of the lower 
extremities, including phlebitis, because he believes that 
the incident of phlebitis he experienced in service relates 
to his current vascular disease.  He has stated that he was 
hospitalized and treated for phlebitis of the left leg during 
service in 1967 and that symptomatology of and treatment for 
his disability affecting both lower extremities continues to 
date.  During his personal hearing in May 2000, the veteran 
stated that in service, he received conservative treatment of 
phlebitis that involved antibiotics, hot packs, and rest.  
The veteran alleged that after service, he continued to self-
treat his periods of flare-ups by the same method of 
treatment he received in service because he had no insurance 
to seek professional treatment otherwise.  See transcript 
(T.) at 2.  He testified that he has had "unremitting" 
problems with his lower extremities since service, was 
currently taking medication, resting, and wearing support 
hose.  He underwent surgery at a VA facility a couple of 
years earlier.  (T.) at 5.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).  

Initially, the veteran claimed entitlement to service 
connection for an aneurysm of the right groin area with 
purported onset in 1967 and right leg condition.  This has 
been expanded to include peripheral vascular disease of both 
lower extremities, including phlebitis.  The Board notes at 
the outset that the veteran's peripheral vascular disease of 
the bilateral lower extremities does not warrant service 
connection for the reasons and bases set forth below.  

A review of the veteran's service medical records reveal that 
in July 1967, he was admitted for complaints of soreness in 
the left leg and in the groin area, in addition to complaints 
of headaches and chills.  The veteran was treated at that 
time for local phlebitis with hot packs, tetracycline, bed 
rest, and had good results.  The veteran was discharged from 
the hospital several days later.  On the discharge 
examination in March 1968, the evaluation of the veteran's 
lower extremities was normal.  Overall, other than the 1967 
record, the veteran's service medical records are negative 
for any pertinent complaints, notations, or clinical 
findings.  Thus, in this respect, the evidence does not show 
that a chronic vascular disability of the lower extremities 
was demonstrated during service.  

Further, the Board notes that post-service records indicate 
that it was not until August 1991, as documented in a private 
medical record of that date, that the veteran was diagnosed 
with peripheral vascular occlusive disease of the right side.  
Prior to that time, there are no records suggestive of this 
disorder as to either lower extremity.  The Board notes that 
his diagnosis appears many years after the veteran's period 
of service, in fact, 23 years after discharge. 

Additionally, records following the August 1991 diagnosis 
merely document the presence of cellulitis and lower 
extremity claudication (right side), without any mention of a 
relationship of this disability to service.  In a private 
emergency record dated in February 1993 and a private medical 
record dated in October 1993, the physicians respectively 
noted the veteran's poor circulation and status post several 
attacks of cellulitis.  In a May 1993 arterial Doppler study, 
claudication on both lower extremities was found.  

On review of VA outpatient records extending from July 1993 
to March 1996, the Board notes that the veteran was 
hospitalized in December 1994 for vascular surgery of the 
bilateral extremities.  Severe distal aortic and iliac 
occlusive disease was diagnosed.  Post-surgical follow-up 
records also dated in December 1994 reveal a history of one 
and one-half years of right leg claudication.  

A private cardiology consultation conducted in March 2000 and 
follow-up records indicate current peripheral vascular 
disease and corresponding treatment.  There is no mention of 
an association between the veteran's current disorder and his 
period of service.  In pertinent part, private medical 
records extending from March 2000 to April 2001 document 
treatment for the veteran's peripheral vascular disease and 
related symptoms.  

On VA examination in April 2001, the veteran complained of 
swelling in the lower extremities and claimed that he had 
experienced swelling since 1968.  The impression rendered was 
peripheral vascular disease, status post aorta bi-iliac 
bypass.  Pertinent laboratory vascular studies were also 
conducted at that time.  The impressions included peripheral 
vascular occlusive disease and post-phlebitic syndrome.  
Further vascular studies were to be accomplished.  The 
studies were consistent with distal femoropopliteal disease.  
Venous ultrasound did not show evidence of deep venous 
thrombosis.  There was evidence for deep to superficial 
valvular incompetence.  

In September 2001, the veteran was hospitalized for symptoms 
associated with probable brain stem stroke.  Noted in the 
hospital records is a history of some peripheral edema of the 
lower extremities.  

VA outpatient records extending from September 2001 to April 
2002 reveal a history of peripheral vascular disease with 
aortoiliac treatment.  The records primarily relate to 
cardiology assessments and evaluations.  

In May 2002, a VA examination was conducted, at which time 
the examiner noted the veteran's history of peripheral 
vascular disease with onset nearly a decade earlier.  The 
examiner noted residual arterial problems in the lower 
extremities.  The examiner further remarked that the incident 
documented in 1967 during the veteran's period of service was 
the only vascular incident that occurred during service.  
This was reported by the veteran.  Post-service, there was 
never any medical diagnosis of venous disease, in spite of 
the veteran's claims that he had swollen legs, rashes, and 
itching in the affected area, as well as other episodes of 
"phlebitis."  The examiner noted that there are no records 
to substantiate the veteran's statements, but that according 
to the veteran, he self-treated his symptoms associated with 
phlebitis.  The examiner also stated that it was clear that 
there had not been any episodes of deep venous thrombosis and 
that the veteran had never been treated with anticoagulants.  
The examiner noted that the veteran had developed some 
swelling in both lower extremities.  

The examiner also noted that the veteran had a number of 
other vascular disorders.  The examiner remarked that the 
veteran's cardiologist related the edema of the lower 
extremities to the increased pressure in the intraabdominal 
cavity.  The examiner concluded that the veteran's current 
peripheral vascular disease is not related to the 1967 
incident in service or to any venous incompetency in any way.  
The examiner clearly stated that none of the veteran's 
current circulatory problems were secondary to the 1967 
illness in question, even though it was possible that the 
1967 diagnosis was a superficial phlebitis.  

In light of the above, the Board concludes that service 
connection for peripheral vascular disease of the lower 
bilateral extremities, to include phlebitis, is not 
warranted.  In spite of the veteran's contentions to the 
contrary, the medical evidence of record preponderates 
against entitlement to service connection for the veteran's 
peripheral vascular disease.  As noted above, the examiner's 
opinion on VA examination in May 2002 clearly negates any 
possible relationship between the veteran's current vascular 
disorder of the lower extremities and his period of service.  
The examiner unequivocally stated that the veteran's current 
vascular disease is not related to the 1967 inservice 
incident, or, in fact, to any venous incompetency.  There is 
no medical evidence to contradict that conclusion.  While it 
is true that the veteran experienced an episode of phlebitis 
during service in 1967, it is equally true that the local 
phlebitis resolved, was therefore no more than acute in 
nature, and symptoms associated with that particular disorder 
did not rise subsequent to service.  

The Board recognizes the lay statements of record, such as 
those submitted in July 1994, which attest to the veteran's 
problems with his right leg since separation from service, 
and the veteran's own testimony of record.  Nonetheless, 
those individuals have not presented any evidence of the 
requisite skills, training, or qualifications to determine a 
nexus between the veteran's current medical disability and a 
medical disorder coincident with service.  The Board notes 
here that evidence that requires medical knowledge, such as 
in this case, must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, such doubt will be resolved 
in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  There is not such a balance of 
positive and negative evidence such as to warrant according 
the claimant the benefit of the doubt.  As noted above, there 
is a preponderance of evidence against the claim.  


ORDER

Service connection for peripheral vascular disease of the 
bilateral lower extremities, including phlebitis is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

